Citation Nr: 1337960	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  10-00 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1975 to December 1976 and August 1979 to August 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In June 2010 the Veteran participated in a Decision Review Officer (DRO) Conference in lieu of a DRO hearing.  In June 2013, he testified at a video-conference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A conference report and transcript of the hearing are associated with the claims file.

In April 2009 and September 2009 rating decisions, the RO also denied increased ratings for the Veteran's left and right knee disabilities.  The Veteran filed timely notices of disagreement but following the issuance of the statements of the case, in June 2010 he limited his Substantive Appeal (VA Form 9) to the issue of entitlement to a TDIU.  Although the Veteran's representative subsequently submitted arguments in relation to the knee claims, at the hearing Board hearing, when the AVLJ noted that the issue on appeal with limited to TDIU, the Veteran and his representative agreed.  Based on the foregoing, the Board finds that the only issue before the Board for adjudication is that of entitlement to a TDIU.


FINDING OF FACT

Resolving all doubt in the favor of the Veteran, the evidence shows that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.



CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.

A TDIU may be assigned where the schedular rating is less than total if a Veteran is unable to secure or follow a substantially gainful occupation as a result of service- connected disabilities.  38 C.F.R. § 4.16(a).  Generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340; 4.16(a).  A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

For the purpose of meeting these schedular criteria, disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; disabilities resulting from common etiology or a single accident; disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; and multiple injuries incurred in action, will be considered as one disability.  38 C.F.R. § 4.16(a).  In the instant case, service connection is in effect for chondromalacia of the right knee, rated 30 percent disabling; left knee status post replacement, rated 30 percent disabling; acromioclavicular joint separation of the left shoulder, rated 10 percent disabling; asthma, rated 10 percent disabling; left knee scar, rated 10 percent disabling; right knee scar, rated 10 percent disabling; and left shoulder scar, rated noncompensably disabling.  The Veteran's bilateral knee disabilities are rated as 30 percent disabling each.  When combined, they constitute a single 50 percent rating.  Thus, the Veteran meets the criteria of having a combined rating of 70 percent with a "single disability" ratable as 40 percent or higher.  38 C.F.R. § 4.16(a) (2013). 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's eighth grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

After his military service, the Veteran obtained an associate's degree in business.  His employment thereafter included construction worker and handyman.  From 1994 to 2005 he co-owned a business training, grooming, and boarding dogs.  The Veteran testified that these jobs required a significant level of physical activity.  He was unemployed for a number of years after 2005.  His most recent employment was in April 2012, when he worked briefly as a handyman for a rental proprietor, obtaining materials, maintaining paperwork, and performing repairs.  However, he was unable to perform all the work required because of his limitations and could not keep the job.

The January 2009 VA examiner noted that the Veteran had been unemployed but not retired for less than one year.  He had been unable to work due to pain and weakness in his knees, which had resulted in the assignment of different duties, increased tardiness, and increased absenteeism.  The examiner found that the right and left knee disabilities had the following impact on occupational activities: decreased mobility, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness or fatigue, decreased strength, and pain in the lower extremities.  This VA examiner concluded that the Veteran's service-connected asthma would limit the Veteran's ability to be fully physically active but would not affect sedentary employment, and his scars would not impact employment at all.  However, due to the right and left knee disabilities, "physical employment is precluded due to pain and limitation of motion.  Sedentary employment is also limited to a moderate extent since sitting for prolonged periods results in pains in both his calves and requires him to move about and change positions frequently."

At an August 2009 VA examination, the Veteran reported that his usual occupation was construction worker but he had to retire in 1997 due to his knees.

Case notes dated in April 2010 and May 2010 show that the Veteran was interested in reentering the workplace and was applying for the VA Non Paid Work Experience training program (NPWE).  The Veteran reported prior convictions for drug possession and two felony convictions.  He was advised by the NPWE program personnel that due to "unemployment since 2005, unstable employment prior to that, and unsuccessful attempts at schooling," he would need to complete six months of work adjustment/work hardening.  The Veteran's entitlement worksheet stated that his knee disabilities precluded excessive standing, walking, heavy lifting, or physically demanding activities.  The Veteran had unsuccessfully attempted VA vocational programs six times in the past.

An October 2011 VA examiner found that the Veteran's left shoulder disability had an occupational impact, because the painful and restricted range of motion of the left shoulder joint interfered with physical activity.  The 2011 examiner also found that the left knee disability impacted his ability to work: "Veteran has significant problems in left leg secondary to knee problems.  He is limping.  He is unable to do any employment."

At the June 2013 hearing, the Veteran testified that he could not drive or sit in one position for long because his knees lock up and become painful if he does not change positions frequently.

In summary, the medical opinions concur that the Veteran is precluded from employment requiring physical activity.  His sedentary employment is also limited to a moderate extent by his service-connected disabilities.  While no medical opinion has completely restricted him from sedentary employment, entitlement to a TDIU is based on an individual's particular circumstances.  In this Veteran's case, he does not have a bachelor's degree level of education and he has no experience in sedentary occupations such as computer work or administrative work.  As such, the record does not show that he has the education and work experience to obtain substantially gainful employment performing sedentary work.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.


ORDER

Subject to the law and regulations governing payment of monetary benefits, a total disability rating based on individual unemployability is granted.



____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


